Citation Nr: 1018230	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  07-37 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for diabetic 
retinopathy, to include as secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1977 to May 1982.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. 

In his October 2007 substantive appeal, the Veteran requested 
a hearing before a member of the Board, but failed to appear 
at his scheduled hearing and has not provided good cause for 
his failure to attend.  As such, there is no outstanding 
request for a hearing.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's diabetes mellitus did not have onset in 
service or within one year of service and was not caused or 
aggravated by his active military service.  

3.  The Veteran's diabetic retinopathy did not have onset in 
service and was not caused or aggravated by his active 
military service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2009).  

2.  The criteria for entitlement to service connection for 
diabetic retinopathy have not been met.  38 U.S.C.A. §§ 1110, 
1131, 1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking entitlement to service connection for 
diabetes mellitus and diabetic retinopathy.  He avers that he 
was advised during service in 1980 and/or 1982 that he was 
borderline diabetic.  The Veteran contends that he developed 
diabetes during service and has required medication for that 
disability since 1992.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing:  (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen 
v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. 
Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
diseases, including diabetes mellitus, may be presumed to 
have been incurred in or aggravated by service if manifest to 
a compensable degree within one year of discharge from 
service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

Additionally, service connection may be granted, on a 
secondary basis, for a disability which is proximately due to 
or the result of an established service-connected disorder.  
38 C.F.R. § 3.310.  Similarly, any increase in severity of a 
non-service-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the non-
service-connected disease, will be service-connected.  Allen 
v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, 
the non-service-connected disease or injury is said to have 
been aggravated by the service-connected disease or injury.  
38 C.F.R. § 3.310.  In cases of aggravation of a veteran's 
non-service-connected disability by a service-connected 
disability, the veteran shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  38 C.F.R. § 3.322.  

Here, the Veteran's service treatment records are negative 
for any complaints, findings, or treatment for diabetes 
mellitus or diabetic retinopathy.  While the Veteran asserted 
in an August 2006 statement that he was informed during a 
1980 hospitalization that he was pre-diabetic and in his 
substantive appeal that a physician in Fort Hood Texas 
informed him in 1982 that he was borderline diabetic, there 
is no confirmation of this in his service treatment records.  
On the contrary, a November 1981 treatment record notes that 
the Veteran is overweight, but that he has no history of high 
blood pressure, thyroid disease, or diabetes.  At his April 
1982 separation examination, the Veteran was found to be in 
normal health and a urinalysis was negative for sugar or 
albumin.  Neither diabetes nor diabetic retinopathy was noted 
by the examiner and the Veteran did not report any health 
problems on the Report of Medical History he completed at 
that time.  

Additionally, there is no evidence of diabetes mellitus or 
diabetic retinopathy for many years after service.  Medical 
records from Shannon West Texas Memorial Hospital note onset 
of diabetes in 1992, a decade after the Veteran's separation 
from service.  VA treatment records also place the onset of 
the Veteran's diabetes mellitus in the early 1990s, many 
years after separation from service.  The first evidence of 
diabetic retinopathy of record appears to be in 2001, almost 
twenty years after service.  Nothing in the Veteran's post-
service medical records suggests an association between the 
Veteran's military service and his current diabetes mellitus.  

While the Board has considered the Veteran's testimony that 
he was informed that he was borderline diabetic while still 
in service, the Veteran's assertions are not supported by his 
service and post-service medical records, which show an onset 
of diabetes a decade after separation from service.  None of 
the Veteran's treating physicians has suggested that there is 
any relationship between the Veteran's diabetes and his 
military service, and the etiology of the Veteran's diabetes 
is a medical question on which the Veteran is not competent 
to provide an opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

In reviewing the evidence, the Board has not overlooked the 
Veteran's statements that he was told during service that he 
was pre-diabetic.  In fact, the Board finds that the Veteran 
is competent to say that he was advised during service that 
he was pre-diabetic.  See Jandreau v. Nicholson, 492 F. 3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 
(Fed. Cir. 2006).  While a Veteran is competent to describe 
experiences and symptoms as well as statements that were made 
to him, this does not reflect that he actually had a 
diagnosis of a disability associated with diabetes during 
service.  Therefore, the Board will accept the Veteran's 
testimony as credible, but give more value to the medical 
evidence found in the record that reflects a diagnosis of 
diabetes and diabetic neuropathy quite some time after 
service without any relationship to service.

As there is no evidence of diabetes mellitus or diabetic 
retinopathy in service or within one year of service and no 
evidence of an etiological relationship between the Veteran's 
service and his claimed disabilities, entitlement to service 
connection for diabetes mellitus and diabetic retinopathy 
must be denied on a direct and on a presumptive basis.  
Additionally, because the Veteran is not found to have 
service-connected diabetes, service connection on a secondary 
basis for diabetic retinopathy must also be denied.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2009).




The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection.  
The veteran must also be informed that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by a letter sent 
to the Veteran in August 2006, prior to the initial RO 
decision.  This letter informed the Veteran of what evidence 
was required to substantiate is claims and of VA and the 
Veteran's respective duties for obtaining evidence, as well 
as how VA assigns disability ratings and effective dates.  

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished and, therefore, appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  It appears that all evidence necessary 
for a fair adjudication of the claim is of record.  
Specifically, VA obtained the Veteran's service treatment 
records, as well as VA and private treatment records.  The 
Board has also considered whether the Veteran should be 
afforded VA examinations for his diabetes mellitus and 
diabetic retinopathy, but as there is no evidence of these 
disabilities in service, a referral for a VA examination is 
not warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

The Board finds that the service and post-service treatment 
records, as a whole, provide highly probative evidence 
against these claims.  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Based on the above, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).








ORDER

Service connection for diabetes mellitus is denied.

Service connection for diabetic retinopathy, to include as 
secondary to diabetes mellitus, is denied.



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


